UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2010 THE TALBOTS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-12552 41-1111318 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Talbots Drive, Hingham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 749-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Talbots, Inc. (the “Company”) held its 2010 Annual Meeting of Shareholders on May 20, 2010. (b) The shareholders elected all of the Company’s nominees for director and ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. Election of Directors: Votes For Votes Withheld Broker Non-Votes Gary M. Pfeiffer Marjorie L. Bowen John W. Gleeson Andrew H. Madsen Trudy F. Sullivan Susan M. Swain Ratification of Deloitte & Touche LLP: Votes For Votes Against Votes Abstaining Broker Non-Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE TALBOTS, INC. Dated: May 21, 2010 By: /s/ Richard T. O’Connell, Jr. Name: Richard T. O’Connell, Jr. Title: Executive Vice President, Real Estate,Legal, Store Planning & Design andConstruction, and Secretary 3
